Citation Nr: 9913831	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  96-30 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a heart disorder 
secondary to service-connected bronchiectasis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1945 to December 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Boston, Massachusetts (RO) which denied entitlement to 
service connection for heart disease secondary to service-
connected bronchiectasis.


FINDING OF FACT

There is no competent medical evidence that the veteran 
currently has an organic  heart disorder.


CONCLUSION OF LAW

The claim of entitlement to service connection for a heart 
disorder is not well grounded.  38 U.S.C.A. §5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that beginning in the early 1990's he 
began experiencing heart irregularities including 
palpitations or skipped beats which were later identified as 
paroxysmal atrial fibrillation.  He claims that this disorder 
developed as a result of his service-connected 
bronchiectasis.  The veteran does not assert that his claimed 
paroxysmal atrial fibrillation or another heart disorder was 
incurred or aggravated during his period of active service.

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  VA regulations also provide 
that for a showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When established as chronic during service 
there is no requirement of an evidentiary showing of 
continuity of symptomatology after service.  38 C.F.R. § 
3.303(b).  Then, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent cause.  38 C.F.R. § 3.303(b); Brannon v. 
Derwinski, 1 Vet. App. 314, 315 (1991).  Where the condition 
noted during service is not, in fact, shown to be chronic or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b). 

When a veteran who has served for ninety days or more during 
a period of war or after December 31, 1946, manifests 
cardiovascular disease to a degree of 10 percent or more 
within one year after separation from service, that disease 
may be presumed to have been incurred as a result of active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  This is a 
rebuttable presumption.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (1998).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  Id.  Secondary service connection is 
also appropriate for the degree of aggravation of a 
nonservice-connected disorder which is proximally due to or 
the result of a service-connected disorder.  Allen v. Brown, 
7 Vet. App. 439 (1995).

A May 1947 rating decision granted the veteran service 
connection for bronchiectasis.  There is no medical or other 
evidence suggesting that the veteran had a heart disorder of 
any kind which was incurred or aggravated in service or 
during an applicable presumptive period thereafter.

The claims file contains a substantial body of VA and private 
medical record evidence pertaining to the veteran's heart 
beginning in March 1990.  A VA radiological examination from 
that time disclosed some arteriosclerotic calcification of 
the aortic arch.  After reporting intermittent chest pain and 
dizziness, the veteran underwent a VA exercise stress test in 
June 1992.  However, the test results were insufficient to 
rule in or out coronary disease.  Upon a VA cardiology 
consultation in January 1993 the consulting physician noted 
that the veteran had documented atrial fibrillation in 
November 1992 and a ventricular rate of 120 to 150 beats per 
minute.  The impression at the time was bronchiectasis with 
dyspnea on exertion and paroxysmal atrial fibrillation, and 
questionable pulmonary hypertension although he indicated 
that the veteran's electrocardiogram did not show evidence of 
right ventricular hypertrophy or strain.  He recommended 
further testing to include an echocardiogram to document any 
right ventricular and left ventricular function and to assess 
pulmonary artery pressure if tricuspid regurgitation was 
present.  The consulting physician expressed doubt that the 
veteran's symptoms indicated significant coronary artery 
disease.  

A second VA cardiology consultation in January 1993 reported 
that the veteran complained of becoming fatigued walking up 
stairs and noted that the veteran had been seen by cardiology 
for paroxysmal atrial fibrillation.  He noted that two 
physicians believed that most of the veteran's symptoms were 
due to his bronchiectasis.  The consultation report also 
noted impressions of "one documented episode of paroxysmal 
atrial fibrillation of unclear origin," a heart murmur which 
could indicate some degree of anatomical abnormality and a 
possibility that the veteran had a silent mitral stenosis or 
pulmonic stenosis causing the reported findings.  He noted 
that an echocardiogram would be helpful to determine if any 
of these possibilities existed.

The veteran underwent additional VA and private examinations 
and hospitalizations in 1993.  In February, the veteran 
underwent a VA examination at which time the examiner noted 
an impression of history of bronchiectasis and chronic 
bronchitis with chronic obstructive pulmonary disease (COPD), 
and possible coronary artery disease.  The veteran was 
privately hospitalized in June 1993 following additional 
complaints of heart palpitations.  The discharge summary 
noted a history of bronchiectasis but did not link it to the 
veteran's complaints of palpitations and chest pain.  The 
examiner did not diagnose a heart disorder but noted that the 
veteran would continue to undergo evaluation for potential 
cardiac ischemia.  A contemporaneous private radiological 
examination of the chest disclosed no active cardiac or 
pulmonary disease.  The veteran underwent VA hospitalization 
from August to October 1993 for complaints of intermittent 
severe shortness of breath, heart irregularity and chest 
pain, flushing, clamminess, and feeling of regurgitation of 
gastric contents.  His discharge summary noted difficulty in 
determining the cause of the veteran's shortness of breath 
but concluded that he had not been experiencing intermittent 
heart arrhythmias.  During the hospitalization, the 
impression was dyspnea secondary to chronic lung disease and 
atrial arrhythmia due to hypoxia.  It was noted that there 
was no significant valvular disease and normal left 
ventricular function.  The discharge summary included 
diagnoses of COPD with bronchiectasis and desaturation of 
oxygen with activity, acute respiratory arrest following a 
rectal examination, guaiac positive stool of undetermined 
etiology, coronary artery disease with paroxysmal atrial 
defibrillation, hiatus hernia with gastroesophageal reflux, 
arteriosclerotic heart disease, hypertension and 
hyperlipidemia.

In 1995, several VA physicians considered the relationship 
between the veteran's bronchiectasis and his heart.  A 
January consultation report noted the veteran's history of 
bronchiectasis and restrictive lung disease.  The examiner 
observed that the veteran had been seen by cardiology three 
times in the past and that his symptomatology was consistent 
with atrial fibrillation secondary to a lung disease.  He 
also reported that no further cardiology work-up was 
indicated.  Following an August 1995 examination a VA 
physician diagnosed the veteran with disorders including 
bronchiectasis with severe oxygen deficit requiring 24-hour 
daily oxygen therapy, minimal mitral valve disease with 
mitral regurgitation, history of paroxysmal atrial 
fibrillation since 1993, and mild cardiac failure with 
chronic congestion.  The examiner further opined that there 
was no causal relationship between the veteran's 
bronchiectasis and heart disease.  After reviewing the 
examination report and the veteran's history, a VA 
pulmonologist opined later that month that there was no 
cause-and-effect relationship between the veteran's 
bronchiectasis and paroxysmal atrial fibrillation.

However, a VA cardiology consultation report, also in August 
1995, stated that three VA cardiologists who had examined the 
veteran had agreed that the veteran's episodes of paroxysms 
of atrial fibrillation probably had been due to hypoxemia and 
the stress of underlying lung disease.  The cardiologist 
further noted that the veteran had experienced no more than 
two episodes of atrial fibrillation, in 1992 and 1993, and 
that the 24-hour oxygen therapy he was currently taking to 
control his bronchiectasis kept him sufficiently oxygenated 
to avoid further episodes.  Therefore, the cardiologist 
suggested that as long as the veteran continued his oxygen 
therapy he probably did not need Digoxin to control his heart 
rate.  The cardiologist also stated that examination 
disclosed no current clinical or laboratory evidence of 
coronary disease and that barring a major cardiovascular 
change, the veteran's lack of cardiovascular disease 
indicated that he had no further need for cardiac 
consultations.

At his January 1999 hearing before a Travel Board member the 
veteran insisted that his service-connected bronchiectasis 
caused several episodes of atrial fibrillation in the early 
1990's.  He did not assert that he incurred or aggravated a 
heart disorder during his period of active service and he 
described no other heart disorder except episodes of heart 
skips or palpitations as secondary to his bronchiectasis.  He 
also appeared to concede that as long as he continued with 
his 24-hour oxygen therapy for bronchiectasis he experienced 
no irregular heartbeats.

Review of the totality of the above-described evidence 
discloses that there is no indication that the veteran has an 
organic cardiac disability that was incurred in active duty.  
The evidence does not show, and the veteran does not claim, 
that he incurred a heart disorder in service or during an 
applicable presumptive period thereafter or that a heart 
disorder was aggravated during his period of active service.  
Therefore, the Board finds no support for entitlement to 
service connection of a heart disorder under a direct service 
connection analysis.  See Epps v. Gober, 126 F.3d 1464, 1467-
68 (1997).  Neither does the record disclose evidence of, or 
a claim for, entitlement to service connection under 
chronicity or continuity of symptoms analyses.  See 38 C.F.R. 
§ 3.303(b) (1998); Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

The Board further finds that there is no medical evidence 
associated with the claims file which causally links the 
veteran's service-connected bronchiectasis with an organic 
heart disorder as contrasted with the symptoms of paroxysmal 
atrial fibrillation the veteran apparently experienced in the 
early 1990's.  In fact, although on recent VA examination in 
August 1995, the examiner diagnosed, in pertinent part, some 
minimal mitral valve disease with mitral regurgitation and 
mild cardiac failure with chronic congestion, he clearly 
indicated that there was no casual relationship between the 
veteran's service-connected bronchiectasis and a "heart 
condition." Further, none of the other medical evidence of 
record indicates that there is such a relationship.  The 
Board notes further that on VA cardiology consultation also 
in August 1995, the examiner indicated that the veteran had 
no clinical or laboratory evidence of coronary disease.  
Therefore, even assuming that the veteran does have the 
cardiac disorders reported on most recent VA examination, a 
fact which does appear to be in some dispute, no examiner has 
indicated that there is a causal relationship between those 
disorders and the veteran's service-connected respiratory 
disorder.  Further, the veteran clearly indicated at his 
personal hearing that his claim was that he had atrial 
fibrillation due to his service-connected respiratory 
disorder.  Therefore, although the medical evidence suggests 
that the veteran may have one or more actual organic cardiac 
disorders, only the relationship between the symptoms of 
paroxysmal atrial fibrillation and the veteran's 
bronchiectasis appears to be at issue in this appeal.

The record discloses clearly conflicting medical authority as 
to the relationship between the veteran's bronchiectasis and 
his past episodes of paroxysmal atrial fibrillation.  For 
example, the physician who conducted an August 1995 
examination found only a history of paroxysmal atrial 
fibrillation since 1993 and the VA pulmonologist who reviewed 
the examination report found no causal connection between the 
two disorders while reports of VA cardiology consultations in 
January 1993 and August 1995 disclose that three 
cardiologists found a causal connection.  However, even 
conceding that there is sufficient evidence of a relationship 
between the veteran's bronchiectasis and his history of 
paroxysmal atrial fibrillation, the question remains as to 
whether the veteran currently has an actual diagnosed organic 
cardiovascular disability.  In this regard, the Board notes 
that the provisions of the VA Schedule for Rating 
Disabilities relating to evaluation of respiratory disorders 
does consider secondary cardiovascular manifestations or 
disease related to such respiratory disorders such as cor 
pulmonale (right heart failure), right ventricular 
hypertrophy and pulmonary hypertension in rating some 
respiratory disabilities, and thus, separate evaluations for 
these manifestations would not appear to be in order.  See 
38 C.F.R. § 4.97 (1998).  

However, the Board notes that the same August 1995 cardiology 
consultation report which noted the causal linkage also 
observed that at that time the veteran showed "no clinical 
or laboratory evidence of coronary disease."  The 
cardiologist further noted that the oxygen therapy required 
for the veteran's pulmonary disorder successfully and 
completely resolved the veteran's irregular heart beat to the 
extent that as long as the veteran used his oxygen he had no 
need for additional heart medication.  The Board finds that 
it necessarily follows that the cardiologists considered the 
veteran's paroxysmal atrial fibrillation to be an episodic 
manifestation of his bronchiectasis and not as a separate 
secondary organic coronary disease entity requiring 
additional treatment.  Moreover, at his hearing the veteran 
acknowledged that he did not have paroxysmal atrial 
fibrillation as long as he used oxygen and that he used the 
oxygen 24 hours a day.  Based on the foregoing, the Board 
finds that the medical evidence of record does not 
demonstrate that the veteran has a current diagnosis of an 
organic cardiac disability related to his service-connected 
bronchiectasis.  As such, the veteran's claim for service 
connection must be denied as not well grounded.

The Board notes further, that beyond the veteran's own 
statements, there is no competent medical evidence that the 
veteran currently has an organic cardiac disorder related to 
his service-connected respiratory disorder.  Because at all 
times relevant to this appeal he has been a lay person with 
no medical training or expertise, his statement alone cannot 
constitute competent evidence of the claimed disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay persons are not competent to offer medical 
opinions).  Inasmuch as the record is devoid of the required 
competent medical evidence as set forth above, the veteran's 
claim for entitlement to service connection for a cardiac 
disorder secondary to service-connected bronchiectasis is 
implausible and must be denied as not well grounded.

The Board has determined that the veteran's claim for service 
connection is not well grounded.  As a result, the VA has no 
further duty to assist the veteran in developing the record 
to support this claim for service connection.  See Epps, 126 
F.3d at 1469 ("[T]here is nothing in the text of § 5107 to 
suggest that [VA] has a duty to assist a claimant until the 
claimant meets his or her burden of establishing a 'well 
grounded' claim.").  

The Board is unaware of any information in this matter that 
would put the VA on notice that any additional relevant 
evidence may exist which, if obtained, would well ground any 
of this claim.  See generally, McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).  The Board views the above discussion as 
sufficient to inform the veteran of the elements necessary to 
present a well-grounded claim for the benefit sought, and the 
reasons why the current claim has been denied.  Id.



ORDER

Entitlement to service connection for a heart disorder 
secondary to service-connected bronchiectasis is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



